IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE ESTATE OF                          No. 83085
                     JACK P. SLOVAK, A/K/A JOHN PAUL
                     SLOVAK, JR. AND JOHN PAUL
                     SLOVAK, DECEASED.
                                                                               FILED
                     TYLER SLOVAK,                                              FEB 0 3   an
                                              Appellant,
                                                                               ELIZABETH A. BROWN
                                  vs.                                        =RICO 8PREE cow
                     LYNN VALERIE SLOVAK,                                   BY  tvirkt
                                                                                  DEPU       ruc (
                                      Respondent.


                                          ORDER DISMISSING APPEAL

                                 This is an appeal from a summary judgment denying a contest
                     of a will. Second Judicial District Court, Washoe County; Lynne K. Simons,
                     Judge.
                                 This appeal was docketed in this court on June 21, 2021. It was
                     removed from the settlement program on August 5, 2021, briefing was
                     reinstated, and appellant was informed of the deadlines for filing of
                     documents and briefs. Appellant filed the docketing statement on August
                     16, 2021, and has filed nothing since. The transcript request form was due
                     August 19, 2021, and the opening brief was due November 3, 2021. On
                     November 16, 2021, respondent filed a motion to dismiss the appeal based
                     on appellant's failure to comply with this court's deadlines for filing. See
                     NRAP 31(d) "If an appellant fails to file an opening brief or appendix within
                     the time provided by this Rule, or within the time extended. a respondent
                     may move for dismissal of the appeal or the court may dismiss the appeal
                     on its own motion."). To date, appellant has not filed a response to the

SUPREME COURT
     OF
   NEVADA

(0) 1947A .46P011.
                                                                                           -0375)-
                      motion to dismiss or otherwise communicated with this court. Accordingly,
                      this court concludes that appellant has abandoned this appeal, and

                                 ORDERS this appeal DISMISSED.




                                                              iA,„1 e    Att,,        J.
                                                        Hardesty


                                                               Ai4au.0                 J.
                                                        Stiglich


                                                                                       J.




                      cc:   Hon. Lynne K. Simons, District Judge
                            Jill I. Greiner, Settlement Judge
                            Robert J. Fedor LLC
                            Tory M. Pankopf, Ltd.
                            Wallace & Millsap LLC
                            Washoe District Court Clerk




SUPREME COURT
         OF
       NEVADA


(0)   1947A csietr,
                                                          2